*812OPINION OF THE COURT
Memorandum.
The order of County Court should be reversed and the information dismissed.
To support a conviction under subdivision 5 of section 240.25 of the Penal Law, the People must establish that the defendant had “engage[d] in a course of conduct or repeatedly commit[ted] acts which alarmfed] or seriously annoy[ed]” another person and -had no legitimate purpose. (Penal Law, § 240.25, subd 5; People v Chasserot, 30 NY2d 898.) Because no evidence was presented at trial that defendant’s conduct was anything other than an isolated incident, the People failed to establish that defendant was guilty of harassment under the subdivision charged.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer and Simons concur in memorandum.
Order reversed, etc.